Citation Nr: 0428433	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased rating for service-connected 
human immunodeficiency virus (HIV) infection, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1995, with additional prior active duty service of 
eight years, eight months, and two days.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision, which denied a 
rating in excess of 60 percent for the veteran's service-
connected HIV infection.  

In March 2004, the veteran appeared at the RO and testified 
at a hearing that was conducted by the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing has been 
associated with the claims file.  At the hearing, the 
undersigned indicated that the record would be held "open" 
for a short period of time for the submission of additional 
pertinent evidence.  In June 2004, additional evidence in the 
form of VA outpatient records, dated from July 2003 to 
October 2003, were received at the RO and then forwarded to 
the Board.  This evidence was accompanied by an appropriate 
waiver of initial RO consideration of that evidence.  
38 C.F.R. § 20.1304(c) (2001); see also 69 Fed. Reg. 53807, 
53808 (September 3, 2004) (final rules that essentially 
reinstate 38 C.F.R. § 20.1304(c), which had been amended in 
January 2002 to allow the Board to consider additional 
evidence without having to refer the evidence to the RO for 
initial consideration, and without having to obtain the 
appellant's waiver.)  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's HIV-related illness is manifested by 
complaints of weakness and fatigue, skin problems, diarrhea, 
nausea and vomiting, and weight loss; clinical findings show 
recurrent opportunistic skin infections particularly oral 
candidiasis and hairy cell leukoplakia, a relatively stable 
weight without progressive loss and debility, and nausea and 
loose bowels associated with medication.  


CONCLUSION OF LAW

The criteria for an assignment of a rating in excess of 60 
percent for service-connected HIV infection have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.88b, Diagnostic Code 6351 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), among other things, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was furnished to the veteran 
prior to the initial RO decision in June 2002.  In the VCAA 
notices sent to the veteran in November 2001 and April 2002, 
the RO advised the veteran of what was required to prevail on 
his claim for an increased rating, what specifically VA has 
done and would do to assist in that claim, and what the 
veteran was expected to do.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
Federal agencies, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO advised the veteran that it was still his 
responsibility to ensure that VA received all records not in 
the possession of a Federal department or agency.  Further, 
during the course of his March 2004 Board hearing at the RO, 
the veteran was essentially requested to provide VA with all 
relevant evidence and argument pertinent to his claim.  

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his increased rating claim in 
the June 2002 rating decision and statement of the case 
issued to him in April 2003.  See 38 U.S.C.A. §§ 5102, 5103.  
In these documents the RO informed the veteran of the reasons 
for which his claim was denied and the evidence it had 
considered in denying the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to an increased rating for his service-
connected HIV infection on the basis that his condition has 
worsened.  He was afforded the opportunity to testify at a 
personal hearing before the undersigned in March 2004, in 
regard to his claim.  Further, the RO has sought and obtained 
for association with the claims file pertinent VA medical 
evidence identified by the veteran.  At his hearing in March 
2004 the veteran desired that the record be held "open" so 
that he would have the opportunity to obtain additional VA 
medical opinions that would address, among other things, 
whether his disability affected multiple body systems and 
whether there were any separate disabilities unrelated to his 
service-connected HIV infection.  The veteran subsequently 
submitted additional VA records dated from July 2003 to 
September 2003.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the veteran's claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded a VA medical examination 
in May 2002, conducted by a medical care professional who 
reported relevant clinical findings regarding the severity of 
the veteran's HIV and related illnesses.  The Board notes 
that the veteran does not allege, nor does the record 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

A.  Factual background

In a July 1995 rating decision, the RO granted service 
connection for HIV infection, based on service medical 
records and a VA examination report.  Service medical 
evidence showed that the veteran tested positive for HIV and 
that he consequently received treatment for such finding.  He 
was discharged from service in February 1995 on the basis of 
his disability, and placed on the temporary disability 
retired list (TDRL).  On a VA examination in April 1995, it 
was noted that he had not had any complications from HIV 
since his diagnosis and that he remained "free" of acquired 
immune deficiency syndrome (AIDS).  The veteran denied 
trouble breathing, weight loss, and strength loss.  On 
physical examination, he weighed 190 pounds.  The diagnoses 
included history of HIV.  

In February 1998, the veteran underwent a periodic physical 
examination at the Naval Medical Center in San Diego, 
California, for the purpose of determining retention on the 
TDRL.  Reference was made to a post-service history of an 
intermittent rash to the groin and back consistent with tinea 
infection that had responded to itraconazole.  It was noted 
that the veteran seemed to be tolerating his current 
medication regimen without any complaints.  On physical 
examination, his weight was 213 pounds.  The mouth had no 
abnormalities suggestive of oral thrush, leukoplakia, 
aphthous ulcers or Kaposi's sarcoma.  There were no skin 
rashes at that time.  Laboratory testing included a CD4 count 
that was 435 and a viral load of 931.  The final diagnoses 
included HIV infection and intermittent tinea.  

VA outpatient records show that in 1998 the veteran continued 
to receive anti-retroviral medication for management of HIV 
infection, which was discontinued for a period of time while 
he was receiving treatment for the co-infection of hepatitis 
B.  In April 1999 HIV medication was restarted but a slight 
change in the regimen produced severe neuropsychiatric side 
effects to one of the medications, which was then 
discontinued.  In June 1999 it was noted that the veteran's 
CD4 counts had in general been above 200, and for the most 
part above 400, and that he had had no "stigmata" of HIV 
infection other than perhaps persistent/recurrent inguinal 
and gluteal tinea.  The assessments included HIV infection 
with unsuppressed viral load and acceptable levels of CD4 
cells, and tinea.  It was also noted that there was a lack of 
response to the anti-retroviral medication and that they 
should thus be discontinued.  In December 1999 the veteran's 
weight was up six pounds to 203 pounds, and he was noted to 
have oral candidiasis and oral hairy leukoplakia, which was 
symptomatic of progressive disease.  In April 2000 the 
veteran was started on a different medication regimen, which 
he tolerated well.  He was also given medication for oral and 
perirectal candidiasis at that time.  In July 2000 he 
received medication for new skin lesions, diagnosed as 
zoster.  In October 2000 he was seen for another rash, 
described as a patchy brownish discoloration on both lower 
legs.  His weight was 190 pounds.  By February 2001 his rash 
had improved spontaneously.  At that time the veteran had a 
good appetite, stable weight (at 191 pounds), and good 
energy.  It was further stated that the only symptom 
attributable to HIV was recurrent thrush.  The veteran's 
profile in February 2001 revealed that there was gross 
noncompliance with all medication, and that he was recently 
restarted after a six month respite.  

In a statement received by the RO in May 2001, the veteran 
claimed that his HIV condition had changed since 1995.  He 
also noted that he was working full-time with no limitations.  

VA outpatient records show that in July 2001 the veteran was 
doing well overall and was reportedly compliant with 
medication, with the only adverse effect of a loose stool.  
He had no new problems.  His weight was 201, which was noted 
to be an increase of 10 pounds in five months.  Subsequent 
laboratory tests showed his CD4 count was 212 and his viral 
load as 295,426.  In August 2001 the veteran inquired about 
his increasing viral load, and he was informed that it was 
probably due to resistance from when he was non-compliant 
with medication.  It was noted that the primary reason for 
his non-compliance was that he was hiding his HIV status from 
his wife of two years.  In October 2001 he was seen in a 
follow-up visit, whereon he reported no new complaints or 
side effects from medication.  

In May 2002, the veteran underwent a VA compensation 
examination.  He reported that he had not had any 
opportunistic infections of the lungs, abdomen, or intestines 
but that he had had intermittent thrush in his mouth.  He 
indicated that there had been some brown spots on his legs of 
unclear etiology, which were not thought to be related to HIV 
per se.  He had never had an eye disease.  He denied any 
diarrhea or weight loss.  He indicated that he had no 
symptoms, cough, or disability at present.  He related that 
he was working as a marshal in private security, with no lost 
time from work.  On physical examination, his weight was 203 
pounds.  Examination of the tongue revealed some changes 
consistent with mild oral thrush.  There were some scattered 
poorly marginated brown patches of skin hyperpigmentation on 
the ankles and lower legs bilaterally.  The assessment was 
HIV positivity, AIDS with oral thrush.  The examiner 
referenced VA outpatient records in December 2001 and March 
2002, pertinent to evaluation for hyperpigmented patches of 
rash on the lower legs, which were noted to be of unclear 
etiology but also likely related to medication.  

VA outpatient records show that in July 2002 the veteran 
continued to have a high viral load.  He was still on the 
same regimen that was originally introduced in April 2000.  
His weight was 203.6 pounds.  The assessment was late stage 
HIV with poor response to current regimen most likely due to 
noncompliance.  On compliance check-ups later in July 2002 he 
was doing well, with only a complaint of a tender right 
axillary adenopathy (no nodes were appreciated).  In August 
2002 the veteran was seen with complaints of growing lesions 
on the buttocks and upper thighs that were not resolving with 
medication.  Also noted on a physical examination were 
hyperpigmented patches on the arms, feet, and legs.  The 
assessments were condylomas versus papulomas, and 
hyperpigmented patches, rule out morphea.  Skin biopsies 
revealed that the buttock lesion was consistent with 
molluscum and an ankle lesion was consistent with chronic 
dermatitis.  In September 2002 the veteran's primary care 
doctor indicated that the current regimen was ineffective, 
and a specialty consultation was sought that month.  In that 
consultation the veteran admitted to not taking his 
medications most of the time until July 2002 when the 
veteran's primary care doctor began seeing him on a weekly 
basis for pill counts.  The veteran denied fever, chills, 
sweats, or feeling fatigue.  He indicated that he had a good 
appetite.  He also noted some nausea and intermittent 
diarrhea from one of his medications.  His weight since 1999 
was noted as stable.  He had some hyperpigmented skin lesions 
and itching spots on the buttock area.  It was noted that he 
had not had any opportunistic infections except for 
intermittent oral thrush.  The assessment indicates that the 
veteran was an AIDS patient with progressive loss in CD4 and 
a high viral load, and that his biggest problem was the 
compliance issue.  

In an October 2002 letter, the veteran indicated that he had 
oral thrush and problems associated with his medication, such 
as diarrhea, nausea every other morning, night sweats, and 
numbness and tingling in his limbs.  He indicated that he was 
always weak but that he did not see a doctor unless there was 
an emergency.  He stated that he worked every day that he was 
able.  He indicated that he was not seeking 100 percent 
disability rating, rather he felt that a 70 to 80 percent 
rating was appropriate.  

VA outpatient records show that in October 2002 the veteran 
was followed up for dermatitis on his legs and condylomas 
versus molluscum on the buttocks.  In November 2002 the 
veteran's primary care doctor noted that he was doing poorly, 
mostly due to overwhelming stress from family conflict to 
include the HIV infection of his wife.  His tongue was coated 
and he had hyperpigmented spots on his legs.  The veteran was 
referred to the mental health clinic.  A follow up specialty 
consult in November 2002 noted continuing compliance 
problems.  In January 2003 the veteran was seen for recurring 
lesions, particularly in the anal area.  The diagnosis was 
condyloma accuminata.  In February 2003 the veteran underwent 
an eye evaluation, and no sign of HIV related eye disease was 
found.  In March 2003 the veteran's primary care doctor 
indicated that since his last visit in November 2002 the 
veteran had done well overall.  The veteran informed him that 
one of the problems leading to noncompliance was loose bowel 
movements from one of his medications.  He also informed him 
that he experienced mild nausea from the multiple medications 
but that this resolved after he was allowed to discontinue 
opportunistic infection prophylaxis on the advice of the 
specialty consult doctor.  In March 2003 his appetite and 
energy were good, he had no new complaints, and he was still 
working full time.  His weight was 198.5 pounds, which was 
reportedly up 8.5 pounds.  There was no molluscum or 
seborrheic dermatitis.  His tongue was coated with diffuse 
leukoplakia.  

In a June 2003 statement, the veteran indicated that he was 
seeking a 100 percent disability rating.  He stated that his 
medical status changed in 1995 from HIV to AIDS, which 
affected his entire body.  He alleged that he had lost over 
50 pounds over the last several years, and that he continued 
to lose weight due to his service-connected disability.  He 
indicated that he sometimes had diarrhea from his medication, 
and that he missed a total of 84 days in two years of work 
due to either diarrhea or nausea from medication.  He 
indicated that his T-cell count was 63.  He stated that he 
had hairy cell leukoplakia every day on his tongue and that 
he was depressed but dealt with it in his own way.  He 
indicated that he worked every weekday to pay his bills and 
that he only went to the doctor when it was necessary.  

VA outpatient records show that from July 2003 through 
October 2003 the veteran was seen in the mental health clinic 
on referral by his primary care doctor.  He related marital 
difficulties surrounding the veteran's infection of his wife 
with HIV.  The assessment was adjustment disorder.  Over the 
period of treatment, the veteran's mood improved and he was 
feeling more in control of his life once he and his wife 
began negotiating a divorce settlement.  By October 2003 his 
mood was good, and he was much happier as his divorce was 
proceeding.  He was noted as stable, and there was no need 
for regular follow up.  He was discharged from the clinic.  

At a March 2004 Board hearing, the veteran testified that his 
diagnosis was AIDS and that his current symptoms - some of 
which were side effects of medication - included weakness and 
fatigue, oral candidiasis (thrush), lesions in the rectal 
area, diarrhea, nausea and vomiting in the morning, and 
weight loss.  He indicated that his weight has varied from 
220 pounds to 170 pounds and that his current weight was 198 
pounds, which included a 10 pound loss over the course of the 
past year.  He also testified that he had been treated for 
depression associated with his disability.  He indicated that 
his disability and medication side effects have caused him to 
lose from one to two days a month from work as a court 
security officer with the U.S. Marshal Service, and that 
otherwise he was capable of performing his occupational 
duties.  He added that his employer was not aware of his 
medical diagnosis because he would not otherwise be employed.  

B.  Legal criteria and analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2003).

The Board has reviewed the veteran's claim for an increased 
rating in light of the history of the disability; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In any case, the Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is also of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  

After a careful review of the evidence, the Board finds that 
the veteran has not met the criteria for a rating in excess 
of 60 percent for his HIV, as further discussed herein below.  

The veteran's service-connected HIV is currently assigned a 
60 percent rating under 38 C.F.R. § 4.88b, Diagnostic Code 
6351, for HIV-related illness.  Under this code, a 60 percent 
rating is warranted for refractory constitutional symptoms, 
diarrhea, and pathological weight loss, or; minimum rating 
following development of AIDS-related opportunistic infection 
or neoplasm.  A 100 percent rating requires AIDS with 
recurrent opportunistic infections or with secondary diseases 
afflicting multiple body systems; HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions.

Notes that follow Code 6351 indicate, in part, that 
psychiatric or central nervous system manifestations, 
opportunistic infections, and neoplasms may be rated 
separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.

A careful review of the medical evidence shows currently that 
the veteran's HIV infection has progressed to AIDS, as 
indicated by a May 2002 VA examination report.  On that 
examination, there were no secondary diseases afflicting 
multiple body systems or opportunistic infections related to 
HIV other than oral thrush, as noted in the assessment.  
Further, the veteran's weight at that time was 203 pounds, 
which was not indicative of any progressive weight loss.  The 
examiner also noted that the veteran had no disability at 
present (other than the identified skin problems), and that 
he continued to work with no time lost.  There is no 
objective showing of debility and progressive weight loss 
with few or brief remissions.  Thus, in the Board's 
estimation, the clinical findings on the examination reflect 
that the veteran's service-connected HIV infection more 
nearly approximates the criteria for a 60 percent rating, 
rather than the next higher rating of 100 percent.  

Moreover, the Board finds that the clinical findings as set 
forth in the VA examination report are typical of those 
findings as reported on VA outpatient records.  The veteran's 
weight, while fluctuating at times during the period in 
question, has remained relatively stable, between 190 and 
215, with no steady progression downward coupled with 
debility.  The most recent VA outpatient records that 
reference the veteran's weight have indicated that it is 
stable.  The most common complaint regarding his HIV-related 
illness pertains the skin.  The veteran has been evaluated 
and variously diagnosed with inguinal and gluteal tinea, oral 
(thrush) and perirectal candidiasis, oral hairy leukoplakia, 
zoster, molluscum on the buttocks, chronic dermatitis on the 
legs, and condyloma accuminata in the anal area.  Of these 
skin problems, oral thrush has been the most prevalent and as 
such may be considered a "recurrent opportunistic 
infection," as contemplated by the criteria for a 100 
percent rating.  Nevertheless, and despite the absence of any 
secondary diseases affecting multiple body systems, the 
recurrence of the HIV-related skin disabilities alone does 
not satisfy the requisite criteria for an increased rating.  
As noted, the criteria also contemplate HIV-related illness 
marked by debility and progressive weight loss, which is not 
objectively shown by the medical records.  

In statements and testimony, the veteran argues that his HIV-
related illness - or the side effects of medication for such 
- is manifested by weakness and fatigue, skin problems, 
diarrhea, nausea and vomiting, and weight loss.  These, he 
says, contribute to loss of time from work up to two days a 
month.  (In a June 2003 statement he indicated that he lost 
84 days of work in two years; however, his recent testimony 
indicates that he takes one to two days off per month.)  The 
Board has taken into account the veteran's contentions, and 
indeed recognizes in the outpatient records some of his 
complaints relevant to medication side effects such as nausea 
and loose bowels.  Nevertheless, the Board finds that the 
veteran's overall disability picture due to HIV infection is 
not of such severity as that contemplated for a 100 percent 
rating under Code 6351.  As he himself has stated, the 
veteran is employed full-time and is capable of performing 
his duties at work, despite the days he must take off in 
regard to his illness and medications.  While he was treated 
over the course of a few months in 2003 for an adjustment 
disorder related to marital difficulties, he was soon 
discharged from the mental health clinic, as there was no 
further need for regular follow up.  Also in 2003 his 
appetite and energy were noted as good and he appeared to be 
doing well overall.  Such a disability picture is more 
reflective of that contemplated by a 60 percent rating under 
Code 6351, and in particular refractory constitutional 
symptoms, diarrhea, and development of an AIDS-related 
opportunistic infection.  

Even if the veteran's disability was rated in accordance with 
the Note (2) under Diagnostic Code 6351, providing separate 
ratings, but not in combination with the rating under the 
code, for the recurrent skin disability, which is 
acknowledged as an HIV-related opportunistic infection, an 
increased rating on such basis would not be warranted.  There 
would have to be such evidence as treatment for a skin 
malignancy or disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7833.  There is no 
such medical evidence, either on the VA examination or 
outpatient records, to objectively show that the veteran 
would meet the requisite skin criteria for a rating in excess 
of 60 percent.  Further, there are no other current 
opportunistic infections, or psychiatric or central nervous 
system manifestations, related to HIV that have been 
identified for separate evaluation.  

In sum, the medical findings do not demonstrate that the 
veteran more nearly approximates the criteria for a 
100 percent rating under the criteria for HIV-related 
illness, as contended by the veteran in statements and 
testimony.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2003).

The veteran has not proffered evidence showing how his 
disability markedly interferes with a job, has not 
demonstrated the need for hospitalization due to his service-
connected disability, and, significantly, has not manifested 
symptomatology other than that contemplated by the Rating 
Schedule.  The percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the 60 percent 
schedular evaluation currently assigned to the veteran's HIV-
related disability.  Moreover, the rating criteria discussed 
in this case focus on exactly the limitation the veteran 
complains of, i.e., opportunistic infection, weight loss, 
diarrhea, hairy cell leukoplakia, oral candidiasis, and 
evidence of depression.  What the veteran has not shown in 
this case is that his disability, in and of itself, results 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Rating 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 
60 percent for the HIV.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board notes that this decision is made based on existing 
evidence as contained in the claims file.  However, the 
veteran is advised that if evidence suggesting a worsening of 
his HIV-related illness should come to light in the future, 
he may reapply to VA for an increased rating for his service-
connected disability.  


ORDER

An increased rating for HIV infection is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



